UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 01-30867
                        Summary Calendar


  JOHN AARON DUHON; BOBBY DUHON; LINDA DESHOTELS DUHON; DIRK D.
   DUHON; CHRISTINA D. DUHON; RONOUS J. DUHON; GLENDA G. DUHON;
 SIDNEY L. DUHON; CHRISTINE A. DUHON; GRACE D. HACKNEY; JAMES H.
 HACKNEY; MASIL MIRE; ELLIS MIRE, JR.; VICKIE D. BADEAUX; LARRY
    BADEAUX; BRADLEY DUHON; SHARON DUHON; RICHARD DUHON; VICKIE
    DUHON; ELLA M. DUHON; THOMAS LEBLANC; DINA LEBLANC; NELL R.
             LEBLANC; JOHN A. LEBLANC; ADOLA A. DUHON,

                                           Plaintiffs-Appellants,

                             versus

          CONSOLIDATED GOVERNMENT OF LAFAYETTE; ET AL.,

                                                      Defendants,

 POLICE JURY OF VERMILION PARISH; RITTER TRAHAN, in the capacity
   of President of Vermilion Parish Police Jury; CARROLL DUHON;
 HUBERT FAULK; MINOS BROUSSARD; TERRY BESSARD; MARK POCHE; E.J.
BROUSSARD; EDVAL J. SIMON, JR.; KENNETH DEHART; LOUIS JOE HARDY;
 PURVIS ABSHIRE; T.J. PREJEAN, JR.; MICHAEL J. BERTRAND; EUGENE
 SELLERS; MALCOLM B. PRICE, JR., in his capacity as Chairman of
  Louisiana Tax Commission; PERVIS MEAUX, also known as Pee Wee
        Meaux; LUTHER HARDEE, also known as Buster Hardeel,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (00-CV-1690)
_________________________________________________________________
                          January 31, 2002
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges:

PER CURIAM:*


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
     In connection with their 42 U.S.C. § 1983 action claiming

numerous defendants have conspired to “exile” them from Lafayette

Parish by transferring their place of residence to Vermilion

Parish, by changing the boundary between the Parishes, Plaintiffs

challenge the summary-judgment dismissal of the Vermilion Parish

Defendants and Malcolm Price, Jr., Chairman of the Louisiana Tax

Commission.   The    genesis   of   this     action   appears    to    be   the

successful challenge by one Defendant to the residency of one of

the Plaintiffs in an election for the Lafayette Parish Council.

See Broussard v. Duhon, 748 So. 2d 14 (La. Ct. App.), writ denied,

747 So. 2d 1129 (La. 1999).

     A summary judgment is reviewed de novo, applying the same

standard as did the district court.        E.g., Stewart v. Murphy, 174

F.3d 530, 533 (5th Cir.), cert. denied, 528 U.S. 906 (1999).                Such

judgment is proper if the pleadings, depositions, answers to

interrogatories,    and   admissions    on    file,   together    with      any

affidavits filed in support of the motion, “show that there is no

genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law”.           FED. R. CIV. P. 56(c)

(emphasis added).     “We view the pleadings and summary judgment

evidence in the light most favorable to the nonmovant.”               Stewart,

174 F.3d at 533.




under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    2
     It goes without saying that a properly supported summary

judgment motion cannot be defeated by conclusional allegations,

unsubstantiated assertions, or only a scintilla of evidence. E.g.,

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en

banc).   And, a summary judgment may be affirmed on “any basis

raised below and supported by the record”.           Grenier v. Medical

Eng’g Corp., 243 F.3d 200, 207 (5th Cir. 2001).

     A dispute about a material fact is “genuine” if the “evidence

is such that a reasonable jury could return a verdict for the

nonmoving party”.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   Plaintiffs have failed to demonstrate a genuine issue

of material fact with respect to their allegations that there

existed a conspiracy to change the parish boundary.          Accordingly,

we affirm the dismissal of the Vermilion Parish Defendants on that

basis.   See Grenier, 243 F.3d at 207.

    We affirm the dismissal of Price on the ground that Plaintiffs

have failed even to allege a violation of a constitutional right by

Price. Id. Although Plaintiffs contend that the “changing” of the

parish   boundary   violated   their   rights   to   due   process,   equal

protection, and association, they make no contention that remotely

suggests a constitutionally prohibited act by Price.

                                                              AFFIRMED




                                   3